Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to RCE filed on 03/07/22.

Summary of claims

Claims 21-40 are pending.
Claims 21-34 are rejected.	
Claims 35-40 are withdrawn for non-elective.



Oath/Declaration

The oath/declaration filed on July 3th, 2020 is acceptable. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-34 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10740527.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 21-34 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-20 of US Patent 10740527.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-34 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry Litzmann Edwards (US Pat. 9461032).

As to claims 21 and 28 the prior art teach an integrated circuit comprising: 

one or more electrostatic discharge (ESD) transistors (see fig 1), each comprising: two transistor gate stripes connected to a same gate terminal (see fig 1 col. 3 lines 50 to col. 5 lines 17); 

and a plurality of source regions outside an area between the two transistor gate stripes, each source region connected through a contact to a same source terminal (see fig 1-2 col. 5 lines 30 to col. 6 lies 48 and summary); 

wherein a first source region of the plurality of source regions is formed in a well that has a same doping polarity as the first source region (see fig 1-3 col. 5 lines 50 to col.6 lines 65);

wherein a given ESD transistor of the one or more ESD transistors is configured to conduct a current to the plurality of source regions of the given ESD transistor, including the first source region, responsive to detecting a charge on an I/O pin (see fig 1-3 col. 6 lines 4 to col. 7 lines 50 and background.

As to claims 22 and 29 the prior art teach wherein at least a second source region of the plurality of source regions is formed in an area outside of the well (see fig 1-2 col. 3 lines 64 to col. 4 lines 49).

As to claims 23 and 30, the prior art teach wherein one of the one or more ESD transistors further comprises two drain regions between the two gate transistor gate stripes connected through contacts to a same drain terminal that is connected to the I/O pin (see fig 2-3 col. 4 lines 15 to col. 5 lines 30).

As to claims 24 and 31 the prior art teaches wherein each of the same gate terminal and the same source terminal is connected to a given terminal (see fig 2-3 col. 4 lines 45 to col. 5 lines 60 and background).

As to claims 25 and 32 the prior art teaches wherein the two drain regions are formed in an area outside of the well (see fig 1-3 col. 5 lines 25 to col. 6 lines 10).

As to claims 26 and 33 the prior art teaches wherein the given ESD transistor conducts current through a parasitic bipolar transistor from the I/O pin to the plurality of source regions including the first source region (see fig 1-3 col. 6 lines 20 to col. 7 lines 26 and background).

As to claims 27 and 34 the prior art teaches wherein 

one of the one or more ESD transistors further comprises a plurality of dummy transistor gate stripes (see fig 2-3 col. 4 lines 28 to col. 5 lines 40); and
one or more of the plurality of dummy transistor gate stripes is connected to a power supply to increase decoupling capacitance (see fig 2-3 col. 5 lines 10 to col. 6 lines 50 and summary)








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BINH C TAT/Primary Examiner, Art Unit 2851